IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00002-CR

                 IN RE CHRISTOPHER ROLAND FENNER


                                Original Proceeding



                          MEMORANDUM OPINION


      As part of a plea bargain, Christopher Roland Fenner was convicted of aggravated

sexual assault and sentenced to 5 years in prison; and, after initially being placed on

deferred adjudication community supervision, he was later adjudicated guilty of

indecency with a child and sentenced to 20 years in prison. Acting pro se, he requests a

mandamus from this Court alleging constitutional violations in the trial court regarding

those same convictions. Fenner is represented by counsel in an appeal pending in this

Court to review his indecency conviction.     And notwithstanding that his plea and

sentence was part of a plea agreement and he waived his right to appeal, the time in

which to appeal his conviction for aggravated sexual assault has long since expired.

      Additionally, based upon the content of his petition for writ of mandamus, Fenner
appears to be asserting some type of double jeopardy violation. His specific complaint,

however, is difficult to ascertain. It is difficult to even determine in which of his cases the

complaint is raised or what trial court action he asserts is properly reviewed in this type

of proceeding.

        Moreover, there are procedural problems with Fenner’s petition, including that it

does not appear the petition has been served on the State as the real party in interest. See

TEX. R. APP. P. 9.5; 52.2. He also did not provide any record. Id. 52.7. We use Rule 2,

however, to look beyond these deficiencies to reach an expeditious result. TEX. R. APP. P.

2.

        Fenner’s petition for writ of mandamus is denied.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 9, 2019
[OT06]




In re Fenner                                                                             Page 2